Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed November 2, 2021 has been entered. The Applicant amended claims 1 and 12, and added claim 15. Claims 1-15 remain pending in the application. 
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-8, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (US PGPUB 2019/0271762 A1), hereinafter known as Sakai, in view of Hansen et al. (US PGPUB 2012/0249388 A1), hereinafter known as Hansen.
Regarding claim 1, Sakai teaches (Fig. 2-3) an antenna apparatus (1), comprising: an array antenna that includes at least one antenna element (32) disposed on a first surface of a substrate (31) and that forms beams (waves) in respective directions, the directions respectively forming a plurality of angles including a first angle with respect to the first surface of the substrate; and a side wall (4) that is provided in at least a part of a periphery of the at least one antenna element (32) and that refracts a first beam (undesired wave) in a direction along the substrate (31), the first beam being in a direction forming the first angle, wherein the array antenna forms the first beam for communicating with a first radio communication apparatus positioned in the direction along the substrate.

    PNG
    media_image1.png
    356
    441
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    318
    476
    media_image2.png
    Greyscale

However, Hansen teaches (Fig. 8) wherein the array antenna (202) forms the first beam (402) for communicating with a first radio communication apparatus positioned in the direction along the substrate (201).

    PNG
    media_image3.png
    388
    433
    media_image3.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna apparatus of Sakai with Hansen to include “wherein the array antenna forms the first beam for communicating with a first radio communication apparatus positioned in the direction along the substrate,” as taught by Hansen, for the purpose of improving horizontal coverage (see also [0046]).
Regarding claim 3, Sakai further teaches (Fig. 2) wherein: the array antenna includes a reflector (2) on a surface opposite to the first surface of the substrate (31).
Regarding claim 4, Sakai further teaches (Fig. 2) wherein: an insulation layer (11) is provided between the at least one antenna element (32) and the reflector (2).
Regarding claim 5, Sakai further teaches (Fig. 3) wherein: the side wall (4) includes a first side surface (8) on which the first beam (undesired wave) is made incident, and a second side surface (9) from which the first beam (undesired wave) is emitted after being refracted thereon, and an angle of inclination of the first side surface (8) with respect to the first surface of the substrate (31) and an angle of inclination of the second side surface (9) with respect to the first surface of the substrate (31) are set based on the first angle.
Regarding claim 7, Sakai further teaches (Fig. 3) wherein: the first side surface (8) has a tapered shape such that the first side surface (8) is away from an axis vertical to the first surface of the substrate (31) as a distance of the first side surface (8) from the substrate increases (31).
Regarding claim 8, Sakai further teaches (Fig. 2) wherein: the second side surface (9) is vertical to the first surface of the substrate (31).
Regarding claim 10, Sakai further teaches (Fig. 2) wherein: the at least one antenna element (32) is a plurality of antenna elements, the plurality of antenna elements (32) are disposed on the substrate (31) in a one-dimensional arrangement direction, and the side wall (4) is provided on an extension line of the arrangement direction.
Regarding claim 11, Sakai further teaches (Fig. 2) wherein: the at least one antenna element (32) is a plurality of antenna elements (32), the plurality of antenna elements (32) are disposed on the substrate (31) in a two-dimensional direction ([0026]), and the side wall (4) is provided at a position surrounding the plurality of antenna elements (32).
Regarding claim 12, Sakai further teaches (Fig. 2) wherein: the at least one antenna element (32) has an operating frequency included in at least one band selected from a quasi-millimeter-wave band, a millimeter-wave band, and a terahertz band ([0029], millimeter-wave band).
Regarding claim 13, Sakai further teaches (Fig. 2) wherein: the side wall (4) is filled with a dielectric ([0029]).
Regarding claim 15, Sakai does not specifically teach wherein the array antenna forms a second beam in a direction forming a second angle different from the first angle for communicating with a second radio 
However, Hansen teaches (Fig. 8) wherein the array antenna forms a second beam (401) in a direction forming a second angle different from the first angle (402) for communicating with a second radio communication apparatus positioned in different direction than the direction of the first radio communication apparatus along the substrate (201).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna apparatus of Sakai with Hansen to include “wherein the array antenna forms a second beam in a direction forming a second angle different from the first angle for communicating with a second radio communication apparatus positioned in different direction than the direction of the first radio communication apparatus along the substrate,” as taught by Hansen, for the purpose of improving horizontal coverage (see also [0046]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai in view of Hansen, as applied to claim 1 above, and further in view of Durham et al. (US 6999044 B2), hereinafter known as Durham.
Regarding claim 2, Sakai does not specifically teach the array antenna includes a phase shifter that controls an excitation phase of the at least one antenna element, and a control circuit that controls a phase of the phase shifter.
However, Durham teaches (Fig. 4) an array antenna (400b) includes a phase shifter (85) that controls an excitation phase of at least one antenna element (400b), and a control circuit (30) that controls a phase of the phase shifter (85).

    PNG
    media_image4.png
    336
    500
    media_image4.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna apparatus of Sakai with Durham to include “an array antenna includes a phase shifter that controls an excitation phase of at least one antenna element, and a control circuit that controls a phase of the phase shifter,” as taught by Durham, for the purpose of improving performance with directivity through beam steering (see also col. 7, lines 1-8).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai in view of Hansen, as applied to claim 5 above, and further in view of Emanuelsson (US Patent No. 10012720 B2).
Regarding claim 6, Sakai does not specifically teach wherein: the angle of inclination of the first side surface with respect to the first surface of the substrate is 65° or less.
However, Emanuelsson teaches (Fig. 6A) wherein: an angle of inclination of a first side surface (406) with respect to a first surface of a substrate (302) is 65° or less.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna apparatus of Sakai with Emanuelsson to include “wherein: an angle of inclination of a first side surface with respect to a first surface of a substrate is 65° or less,” as taught by Emanuelsson, for the purpose of improving performance by not obstructing the beam (see also col. 8, lines 45-48).

Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai in view of Hansen, as applied to claims 1 and 5 above, and further in view of Sakai et al. (US PGPUB 2019/0067827 A1).
Regarding claim 9, Sakai does not specifically teach wherein: the second side surface has a lens shape.	
However, Sakai et al. teaches (Fig. 8) wherein: a second side surface (5c) has a lens shape.

    PNG
    media_image5.png
    422
    454
    media_image5.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the antenna apparatus of Sakai with Sakai et al. to include “wherein: a second side surface has a lens shape,” as taught by Sakai et al., for the purpose of improving performance by minimizing influences of unnecessary waves (see also [0032]).
Regarding claim 14, Sakai does not specifically teach wherein: the side wall has at least a height that allows a beam in a direction forming an angle of 30° with respect to the first surface of the substrate to be made incident.	
However, Sakai et al. teaches (Fig. 5 and 8) wherein: the side wall (5) has at least a height that allows a beam in a direction forming an angle of 30° with respect to the first surface of the substrate to be made incident (detection area).

    PNG
    media_image6.png
    404
    476
    media_image6.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONCHAN J KIM whose telephone number is (571)272-3204.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YONCHAN J KIM/Examiner, Art Unit 2845  

/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845